Title: From John Adams to John Jay, 13 May 1785
From: Adams, John
To: Jay, John


          
            Sir
            Auteuil near Paris May 13. 1785
          
          We meet as you know very well, so often with foreign Ministers, at Court and at other Places and have So many transient Conversations upon Subjects in which America is more or less concerned, that I Scarcely know when it is worth while to transmit them to you and when it is not. there is danger on one hand of degenerating into minuteness, and on the other of omitting Something which may be of Consequence.
          The Duke of Dorsett, has been in general very civil to Dr Franklin Mr Jefferson and me and I believe I may Say with Exact Truth, that he has Shewn Us as much Respect and Attention, as he has to the Ministers of any Power whatever: But Since the English Papers, from the Gazettes of New York have published my Appointment to his Court he has been more assiduous if I may use that Expression than ever.
          He congratulated me at Court very politely, on my Appointment, and Said if he could be of any Service to me in public or private, by writing to Mr Pitt or Lord Caermarthen, or to any of his private Friends it would give him pleasure to do it. I thanked his Grace in general Terms, and Said it was very possible he might be of Service to me, and to his own Country too as well as mine, if his Grace and his humble Servant thought alike upon certain Points.— He thought then as well as I, that it was proper We Should compare Notes, and Said he would come out to Auteuil and See me, on Saturday at twelve. Accordingly he came, and repeating his Professions of good Will, and his Offers of Service I told his Lordship that I did not mean to give him the Trouble of any Official Representations, but as he was willing to enter into private Conversation with me upon affairs I might ask him what could be the Reason, why the Posts upon our Frontier were not evacuated? He Said he could not tell. I added there had undoubtedly been full time, and it could but be considered as inconsistent with the Treaty. that he might well imagine it must be a tender Point with Us, and that Jealousies and Apprehensions would be very justly kept alive among all our People, untill the Treaty was fullfilled in this particular. He Seemed wholly at a Loss upon this Subject, and did not incline to compromise himself by hazarding any Opinion.
          I then mentioned the Debts, and Said it was certainly for the mutual Advantage of both Sides that We Should come to an Explanation, upon that Article. that to let loose the Law and perhaps the inflamed Passions of Some Creditors, upon the Debtors and their Estates might ruin the latter without paying the former. that if Execution was Served upon the Person of a Debtor, for Want of Estate by the ancient as well as modern Laws, he might in a Stated Period obtain his Liberty, upon his Oath, and then the Debt would be lost. if Execution Should be levied upon Estate, it must be Sold at Vendue, and in the present Scarcity of Money, would not be sold for half its Value, So that the Creditor might loose as well as the Debtor. That it would Surely be better for both Countries as well as for Creditor and Debtor, that the latter Should be allowed Time to turn himself, and to make the most of his Property. The Duke replied, that if the Matter should be represented in this Light, and made appear to be so, perhaps the Ministry and the Creditors might be Satisfied. But he added that Interest Should be paid. I answered that the question concerning Interest would not be changed at all by a delay. it would be the Same, whether the Principal were paid now or sometime hence. But I found his Lordship here again, unwilling to hazard any Opinions of his own.
          I then mentioned the Negroes, and asked why the Treaty was So little attended to in this Article? He asked whether any considerable Number had been carried off? I answered a very great Number, and not only against the Treaty, but confessedly so, for that Sir Guy Carleton, had at the time of his carrying them away, aknowledged it to be against the Treaty, but alledged that their Treaties with the Negroes obliged them to it, and therefore they must pay for them.— I added that this made it Still harder upon the American Debtors, and indeed made it perfectly just for them to withold payment, because that the Property of many of them, was thus wrongfully withheld from them. Property by which they might have been enabled to pay at least, much of their Debts.— But I found that either his Grace had not thought much upon these Subjects, or that his Prudence restrained him from Speaking freely, and he choose to waive Particulars, by repeating Offers of Service. I replied that I did not think it was proper for me to desire his Grace to make any Official Representations, because my first Address of that kind Should be made to Lord Carmaerthen, but that Noblemen and Gentlemen of high Rank, were often here and in Company with his Grace, and as Conversation turned often upon American Affairs, it might be in his Graces Power to rectify many Mistakes relative to these Subjects. it would be Still more in his power by his private Correspondences.— I could not however obtain any Specific Promises, but he concluded by more general Assurances, that he Sincerely wished that all questions might be settled to mutual Satisfaction, and entire Harmony and Affection restored &c &c.
          A few days after, the Duke came out a second Time to see me at Auteuil and brought me some Letters to the Custom House at Dover, which he believed would save me any Troublesome Visits of those Gentry, and Said he had written to Mr Pitt to desire him to Send an order to the Custom house, which would certainly answer the End.
          He then told me I must be in London time enough to pay my Respects to the King, on the fourth of June his Birth Day. that to that End I must carry over from hence a fine new Coat ready made, for that it was a Rule of Etiquette there for every Body to have new Cloaths upon that day who went to Court, and very rich ones, and that my Family must be introduced to the Queen. I told him I was sorry to hear that. But that I hoped it was not indispensable, for that as at the Court of Versailles, the Families of Ambassadors only were required to be presented, and Ministers Plenipotentiaries and Envoys, had their Option, my Family had chosen to avoid it here, for many Reasons. He Said it was true, that here, the Ettiquette required only the Presentation of Ambassadresses, but in England it was otherwise. And the Ladies and Daughters of all Ministers must be presented to the Queen.
          I hope Sir you will not think this an immaterial or a trifling Conversation when you consider, that the Single Circumstance of presenting a Family to Court, will made a difference of several hundred Pounds sterling in my inevitable annual Expences.— This is not the first serious Lecture that I have had upon the subjects of Ettiquette and even Dress. I have formerly related to you in Conversation another much more grave, which I had five Years ago from the Count de Vergennes. I believe I have also repeated to you Similar Exhortations made to me even by the best Patriots in Holland. There is a certain Appearance, in Proportion to Rank, which all the Courts of Europe make a serious Point of exacting, from every Body, who is presented to them.
          I need not say to you, Sir, because you know it perfectly that American Ministers have never yet been able to make this appearance at any Court. they are now less able to do it than ever. I lament this Necessity of consuming the Labour of my Fellow Citizens upon such Objects as much as any Man living, but I am sure that the Consequences of debasing your Ministers, so much below their Rank, will one day have Consequences of much more Importance to the Husbandman, Artisan & even Labourer.
          With the most cordial Esteem, I have the Honour / to be, Sir your most obedient and most / humble servant
          
            John Adams
          
        